Title: From Thomas Jefferson to Craven Peyton, 5 March 1821
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Monticello
Mar. 5. 21.
I am now enabled to give you an order on Capt Peyton for 700. D. and to assure you of the balance of my debt in July. which will be 547D.16 with interest from Mar. 10. as you will see by the subjoined statement. I pray you to be assured that it has never been in my power to do more than I have done, and than what I still engage to do: and I have no doubt that your own experience proves to you that a farmer getting only 2. D. a barrel for his flour may be in default without being blameable.Accept the assurance of my great friendship & respect.Th: JeffersonD1817.Feb. 7.loan1500Int. to Oct. 26. 1820. 3 y. 261 D334.361834.36D1818.Dec.1283. ℔ pork @ 8D.50109.051820.Apr. 15.a sow sold by E. Bacon5.Oct. 26.order on B. Peyton500.614.051220.311821.Mar. 10.Int. from Oct. 26. to this date 4M–12D26.851247.16Order on B. Peyton now inclosed700.Balance remaining due547.16